Exhibit 10.13



E. I. du Pont de Nemours and Company
Management Deferred Compensation Plan


(Effective January 1, 2008)
(As Last Amended Effective April 15, 2014)


Article 1.Purpose. E. I. du Pont de Nemours and Company (“Company”) desires to
provide certain of its employees with an opportunity to accumulate additional
retirement savings through voluntary compensation deferral contributions to a
plan intended to constitute a non-qualified deferred compensation plan which, in
accordance with Sections 201(2), 301(a)(3) and 401(a)(1) of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”), is unfunded and
maintained by the Company primarily for the purpose of providing deferred
compensation for a select group of management or highly compensated employees.
The Company intends that a participant’s compensation deferrals, and the
earnings thereon, will not be subject to federal income tax until such amounts
are paid or made available to the participant.


Article 2.Definitions


Section 2.01    “Account” means each account established on the books of account
of the Employer to reflect the balance of Plan benefits attributable to a
Participant. An Account shall be credited or debited, as applicable, with
Deferral Contributions, Credited Investment Return and Dividend Equivalent
Units, and any payments made by the Employer to the Participant or the
Participant's Beneficiary pursuant to this Plan. A Participant’s Account shall
be divided into Directed Investment Subaccounts, with respect to which he/she
shall be permitted to make Deemed Investment Elections, and Stock Unit
Subaccounts, with respect to which he/she shall not be permitted to make Deemed
Investment Elections.


Section 2.02    “Active Participant” means a Participant on whose behalf a
current Deferral Election is in effect.


Section 2.03    “Administrator” means the Company.


Section 2.04    “Affiliate” means any corporation, organization or entity which
is under common control with the Company or which is otherwise required to be
aggregated with the Company pursuant to paragraphs (b), (c), (m), or (o) of
Section 414 of the Code.


Section 2.05    “Base Salary” means the basic pay from the Employer (excluding
LTI Awards and STI Awards, distributions from nonqualified deferred compensation
plans, commissions, overtime, severance, fringe benefits, stock options and
other equity awards, relocation expenses, incentive payments, non-monetary
awards, automobile and other allowances (whether or not such allowances are
included in the

1

--------------------------------------------------------------------------------



Employee’s gross income) and other non-regular forms of compensation paid to a
Participant for employment services rendered). Base Salary shall be calculated
before reduction for compensation voluntarily deferred or contributed by the
Participant pursuant to all qualified or nonqualified plans of any Employer and
shall be calculated to include amounts not otherwise included in the
Participant’s gross income under Code Sections 125, 132, 402(e)(3), 402(h), or
403(b) pursuant to plans or arrangements established by any Employer; provided,
however, that all such amounts will be included in Base Salary only to the
extent that had there been no such plan, the amount would have been payable in
cash to the Employee. Notwithstanding anything in this Plan to the contrary,
Base Salary shall not include any amount paid pursuant to a long-term disability
plan or pursuant to a long-term disability insurance policy.


Section 2.06    “Base Salary Deferral Eligible Employee” means any U.S.-based
employee of the Employer who is designated from time to time by the Employer as
eligible to defer the payment of Base Salary in accordance with Article 4
hereof.


Section 2.07    “Beneficiary” means the person or persons designated as such
pursuant to Article 7 hereof.


Section 2.08    “Change of Control” means an objectively determined event that
occurs with respect to the Company or the Employer for whom the Participant
renders services and which constitutes both a Change in Control for purposes of
the Equity and Incentive Plan and change in the ownership or effective control
of the Company or Employer, as applicable, or in the ownership of a substantial
portion of the Company’s or Employer’s, as applicable, assets for purposes of
Code Section 409A.


Section 2.09    “Changed Personal Circumstances” means an event or series of
events beyond the control of the Participant which were unforeseeable at the
time a Deferral Election was made which will result in a severe financial
hardship for the Participant absent a cancellation of the Deferral Election at
issue. A financial hardship shall be deemed severe if the amount involved equals
or exceeds the annual Deferral otherwise resulting from the Deferral Election at
issue. Whether a Participant has experienced Changed Personal Circumstances
shall be determined on a facts-and-circumstances basis in the sole discretion of
the Administrator.


Section 2.10    “Code” means the Internal Revenue Code of 1986, as amended, and
the regulations and rulings issued thereunder.


    

2

--------------------------------------------------------------------------------



Section 2.11    “Common Stock Unit” means a notional unit representing one share
of common stock of the Company.


Section 2.12    “Credited Investment Return” means the hypothetical gain or loss
credited to a Participant’s Directed Investment Subaccounts pursuant to Article
5 hereof.


Section 2.13    “Deemed Investment Election” means the selection by a
Participant, pursuant to Article 5 hereof, of Investment Options in which
his/her Directed Investment Subaccounts shall be deemed invested.


Section 2.14    “Deferral Contributions” means the elective contributions made
to the Plan by a Participant pursuant to Article 4 hereof.


Section 2.15    “Deferral Election” means an election, pursuant to Article 4
hereof, to defer receipt of Base Salary or STI Awards, or the settlement of LTI
Awards. Deferral Elections shall be made in accordance with the procedures
established by the Administrator for that purpose. A Deferral Election may be
cancelled due to an “unforeseeable emergency” as defined in Treasury Regulation
Section 1.409A-3(i)(3) or a hardship distribution pursuant to Section
1.401(k)-1(d)(3). The Deferral Election must be cancelled, not merely postponed
or otherwise delayed. Any later Deferral Election will be subject to the
provisions of Article 4 of this Plan governing Deferral Elections.


Section 2.16    “Directed Investment Subaccount” means that portion of a
Participant’s Account to which a Participant’s Deferral Contributions of Base
Salary and STI Awards, and Credited Investment Return and Dividend Equivalent
Units attributable thereto, will be allocated and with respect to which he/she
may make Deemed Investment Elections in accordance with Article 5 hereof. A
Participant may maintain no more than five (5) Directed Investment Subaccounts
under this Plan.


Section 2.17    “Dividend Equivalent Units” means additional Common Stock Units
credited to a Participant’s Account pursuant to Section 5.05.


Section 2.18    “Dividend Payment Date” means each date on which the Company
pays a dividend on its common stock.


Section 2.19    “Effective Date” means January 1, 2008. Notwithstanding the
foregoing to the contrary, provisions of this Plan related to the deferral of
Base Salary and LTI Awards shall not be effective until January 1, 2009.


    

3

--------------------------------------------------------------------------------



Section 2.20    “Eligible Employee” means any Base Salary Deferral Eligible
Employee, STI Deferral Eligible Employee or LTI Deferral Eligible Employee.


Section 2.21    “Employer” means the Company and any Affiliate which, with the
consent of the Company, adopts this Plan.


Section 2.22    “Equity and Incentive Plan” means the E.I. du Pont de Nemours
and Company Equity and Incentive Plan.


Section 2.23    “Form of Payment” means either (i) a lump sum or (ii) annual
installments (for up to fifteen (15) years). Annual installments are available
only in connection with a Separation from Service or Change of Control. In the
event of a Participant’s death, his/her remaining Account balance will be
distributable in a single lump sum.


Section 2.24    “Identification Date” means each December 31.


Section 2.25    “Investment Options” means one or more alternatives designated
from time to time, pursuant to Section 5.01 hereof, for purposes of crediting
earnings or losses to Directed Investment Subaccounts.


Section 2.26    “LTI Award” means an award of RSUs or PSUs.


Section 2.27    “LTI Deferral Eligible Employee” means any U.S.-based employee
of the Employer who is designated from time to time by the Company as eligible
to defer the settlement of an LTI Award in accordance with Article 4 hereof.


Section 2.28    “Participant” means any Eligible Employee who has elected to
participate in the Plan by completing the appropriate forms (including
electronic forms) prescribed by the Administrator for that purpose.


Section 2.29    “Payment Event” means any of the following:


(a)Separation from Service


(b)The earlier of (i) Separation from Service or (ii) a specified date


(c)Change of Control
Notwithstanding the foregoing, (i) in the event of a Participant’s death,
his/her remaining Account balance will automatically be distributed to his/her
Beneficiary in a single lump sum within ninety days (90) thereafter and (ii) a
Participant may request that all or a portion of his/her Account be distributed
on account of an “unforeseeable emergency” as defined in Treasury Regulation
Section 1.409A-3(i)(3) and subject to the restrictions on such distributions set
forth therein.

4

--------------------------------------------------------------------------------



Section 2.30    “Plan” means the E.I du Pont de Nemours and Company Management
Deferred Compensation Plan.


Section 2.31    “Plan Year” means the twelve (12) month period beginning January
1 and ending December 31.


Section 2.32    “PSU” means a performance-based restricted stock unit granted
under the Equity and Incentive Plan.


Section 2.33    “Qualified Leave” means military leave, sick leave, or other
bona fide leave of absence if the period of such leave does not exceed six
months, or if longer, so long as the individual retains a right to reemployment
with the service recipient under an applicable statute or by contract. A leave
of absence constitutes a bona fide leave of absence only if there is a
reasonable expectation that the employee will return to perform services for the
employer. If the period of leave exceeds six months and the individual does not
retain a right to reemployment under an applicable statute or by contract, the
employment relationship is deemed to terminate on the first date immediately
following such six-month period.


Section 2.34    “RSU” means a time-vested restricted stock unit granted under
the Equity and Incentive Plan.


Section 2.35    “Section 16 Person” means any employee who is subject to the
reporting requirements of Section 16(a) or the liability provisions of Section
16(b) of the Securities and Exchange Act of 1934, as amended.


Section 2.36    “Separation from Service” means a “separation from service” as
defined in Treasury Regulation Section 1.409A-1(h).


Section 2.37    “Similar Plan” means a plan required to be aggregated with this
Plan under Treasury Regulation Section 1.409A-1(c)(2)(i)(A).


Section 2.38    “Specified Employee” means an officer of the Employer at any
time during the 12-month period ending on an Identification Date. If a
Participant is a Specified Employee as of an Identification Date, such
Participant is treated as a Specified Employee for the 12-month period beginning
on the first day of the first month following the Identification Date.


Section 2.39    “STI Award” means a cash-based award under the Equity and
Incentive Plan or Pioneer Hi-Bred International, Inc. Annual Reward Plan.


Section 2.40    “STI Deferral Eligible Employee” means any U.S.-based employee
of the Employer who is designated from time to time by the Employer as eligible
to defer the payment of an STI Award in accordance with Article 4 hereof.

5

--------------------------------------------------------------------------------





Section 2.41    “Stock Unit Subaccount” means that portion of a Participant’s
Account to which a Participant’s Deferral Contributions of LTI Awards, and
Dividend Equivalent Units attributable thereto, will be allocated and with
respect to which he/she may not make Deemed Investment Elections in accordance
with Article 5 hereof. A Participant may maintain no more than five (5) Stock
Unit Subaccounts under this Plan.


Section 2.42    “Triggering Event” means, with respect to a Distribution
Subaccount, the Payment Event elected by a Participant pursuant to Section 4.03.


Article 3.
Eligibility.



Section 3.01    Procedure For and Effect of Admission. Each Eligible Employee
who desires to participate in this Plan shall complete such forms (including
electronic forms) and provide such data as is reasonably required by the
Administrator. By becoming a Participant, an Eligible Employee shall be deemed
to have consented to the provisions of this Plan and all amendments hereto.


Section 3.02    Cessation of Participation. A Participant shall cease to be an
Active Participant on the earlier of:
(a)The date on which the Plan terminates;


(b)The date on which he/she ceases to be an Eligible Employee; or


(c)The date on which he/she is permitted by the Administrator to terminate
Deferral Contributions to the Plan.
A former Active Participant will be considered a Participant for all purposes,
except with respect to the right to make contributions, as long as he/she
retains an Account.


Article 4.
Deferral Elections



Section 4.01    Annual Deferral Elections


(a)Deferral Contributions of Base Salary. A Base Salary Deferral Eligible
Employee may elect to defer a percentage, not to exceed 60%, of his/her Base
Salary payable with respect to services performed during the Plan Year;
provided, however, that such Deferral Election shall be made (i) during the open
enrollment period established by the Administrator for that purpose and (ii) on
or before the last day of the calendar year preceding the first day of the Plan
Year to which such Deferral Election relates. A Base Salary Deferral Eligible
Employee may elect to cancel a Deferral Election made pursuant to this section
on account of Changed Personal Circumstances provided such election is made on
or before the last day of the calendar year preceding the first day of

6

--------------------------------------------------------------------------------



the Plan Year to which such Deferral Election relates. Any election made
pursuant to this section shall remain in effect unless and until changed by the
Participant; provided, however, that with respect to Base Salary earned in any
future taxable year, such election becomes irrevocable on December 31 of the
preceding calendar year.


(b)Deferral Contributions of STI Awards. An STI Deferral Eligible Employee may
elect to defer a percentage, not to exceed 60%, of an STI Award; provided,
however, that (i) such STI Deferral Eligible Employee performs services
continuously from the later of the beginning of the performance period or the
date the performance criteria are established through the date the election to
defer is made and (ii) such Deferral Election is made (A) during the open
enrollment period established by the Administrator for that purpose and (B) on
or before the date that is six months before the end of the performance period
over which the STI Award shall be determined. An STI Deferral Eligible Employee
may elect to cancel a Deferral Election made pursuant to this section on account
of Changed Personal Circumstances provided such election is made on or before
the date that is six months before the end of the performance period over which
the STI Award shall be determined. Any election made pursuant to this section
shall remain in effect unless and until changed by the Participant; provided,
however, that with respect to any STI Award earned during any future taxable
year, such election becomes irrevocable on the date that is six months before
the end of the performance period over which the STI Award shall be determined.


(c)Deferral Contributions of LTI Awards.


(i)    RSUs. An LTI Deferral Eligible Employee may elect to defer the settlement
of RSUs granted during a Plan Year; provided, however, that such Deferral
Election shall be made (i) during the open enrollment period established by the
Administrator for that purpose and (ii) on or before the last day of the
calendar year preceding the first day of the Plan Year to which such Deferral
Election relates. An LTI Deferral Eligible Employee may elect to cancel a
Deferral Election made pursuant to this section on account of Changed Personal
Circumstances provided such election is made on or before the last day of the
calendar year preceding the first day of the Plan Year to which such Deferral
Election relates. Notwithstanding the foregoing, an LTI Deferral Eligible
Employee may elect to defer the settlement of RSUs that are subject to a vesting
period of at least 12 months, provided such election is made on or before the
thirtieth (30th) day after the LTI Deferral Eligible Employee is granted the
RSUs and further provided that the election is made at least 12 months in
advance of the earliest date on which the vesting period could expire. In the
event that a timely election to defer the settlement of RSUs may not be made
pursuant to

7

--------------------------------------------------------------------------------



either of the foregoing sentences of this paragraph, an LTI Deferral Eligible
Employee may elect to defer the settlement of RSUs provided such election is
made at least 12 months in advance of the date on which the restrictions on such
RSUs lapse and further provided that such RSUs may not be settled until the
fifth anniversary of the date that the restrictions on the RSUs lapsed.
Notwithstanding the foregoing to the contrary, an LTI Deferral Eligible Employee
shall not be permitted to elect to defer the settlement of RSUs unless such
election complies with Code Section 409A. If a Participant elects to defer
settlement of RSUs, any restrictions on transferability and/or events of
forfeiture applicable to such RSUs under the Equity and Incentive Plan or the
Award Terms (as defined under the Equity and Incentive Plan) shall continue in
full force and effect. Upon expiration of all restrictions on transferability,
the appropriate number of Common Stock Units of the Company, including Dividend
Equivalent Units attributable thereto, shall be credited to the Participant’s
applicable Stock Unit Subaccount. Any election made pursuant to this Section
shall remain in effect unless and until changed by the Participant; provided,
however, that with respect to RSUs granted in any future taxable year, such
election becomes irrevocable on the last day of the calendar year preceding the
Plan Year during which the RSUs are granted or, if later, on the thirtieth
(30th) day after the LTI Deferral Eligible Employee is granted the RSUs and at
least 12 months in advance of the earliest date on which the vesting period
could expire.


(ii)    PSUs. An LTI Deferral Eligible Employee may elect to defer the
settlement of PSUs provided, however, that (i) such LTI Deferral Eligible
Employee performs services continuously from the later of the beginning of the
performance period or the date the performance criteria are established through
the date the election to defer is made and (ii) such Deferral Election is made
(A) during the open enrollment period established by the Administrator for that
purpose and (B) on or before the date that is six months before the end of the
performance period over which the PSU settlement shall be determined. An LTI
Deferral Eligible Employee may elect to cancel a Deferral Election made pursuant
to this section on account of Changed Personal Circumstances provided such
election is made on or before the date that is six months before the end of the
performance period over which the PSU settlement shall be determined. Any
election made pursuant to this Section shall remain in effect unless and until
changed by the Participant; provided, however, that with respect to any PSUs
earned during any future taxable year, such election becomes irrevocable on the
date that is six months before the end of the performance period over which the
PSU settlement shall be determined.



8

--------------------------------------------------------------------------------



Section 4.02    Initial Distribution Elections.


(a)Directed Investment Subaccounts. A Participant may elect to establish up to
five (5) Directed Investment Subaccounts under his/her Account. At the time a
Participant establishes a Directed Investment Subaccount, he/she must also elect
a Payment Event and Form of Payment with respect to such subaccount. When making
a Deferral Election with respect to Base Salary or STI Awards, a Participant
shall designate: (i) to which Directed Investment Subaccounts amounts deferred
pursuant to that election, and Credited Investment Return and Dividend
Equivalent Units attributable thereto, shall be allocated; and (ii) how those
amounts shall be allocated among the designated Directed Investment Subaccounts.
If a Participant fails to establish a Directed Investment Subaccount or fails to
designate the Directed Investment Subaccount(s) to which his/her Deferral
Contributions of Base Salary or STI Awards should be allocated, such Deferral
Contributions shall be allocated to the default Directed Investment Subaccount
established by the Administrator. The Payment Event with respect to such default
Directed Investment Subaccount shall be Separation of Service and the Form of
Payment shall be a lump sum.


(b)Stock Unit Subaccount. A Participant may elect to establish up to five (5)
Stock Unit Subaccounts under his/her Account. At the time a Participant
establishes a Stock Unit Subaccount, he/she must also elect a Payment Event and
Form of Payment with respect to such subaccount. When making a Deferral Election
with respect to LTI Awards, a Participant shall designate: (i) to which Stock
Unit Subaccounts amounts deferred pursuant to that election, and Dividend
Equivalent Units attributable thereto, shall be allocated; and (ii) how those
amounts shall be allocated among the designated Stock Unit Subaccounts. If a
Participant fails to establish a Stock Unit Subaccount or fails to designate the
Stock Unit Subaccount(s) to which his/her Deferral Contributions of LTI Awards
should be allocated, such Deferral Contributions shall be allocated to the
default Stock Unit Subaccount established by the Administrator. The Payment
Event with respect to such default Stock Unit Subaccount shall be Separation of
Service and the Form of Payment shall be a lump sum.


Section 4.03    Subsequent Distribution Elections. A Participant may
subsequently elect to change the Payment Event or Form of Payment elected with
respect to one or more Directed Investment Subaccounts or Stock Unit Subaccounts
in accordance with procedures established by the Administrator for such purpose;
provided, however, that: (i) such subsequent election may not take effect until
at least 12 months after the date on which it is made; (ii) the payment with
respect to which such election is made must be deferred for a period of not less
than five (5) years from the date such payment would otherwise have been made;
and (iii) any subsequent election related to a payment at a specified time or in
accordance with a

9

--------------------------------------------------------------------------------



fixed schedule may not be made less than 12 months prior to the date of the
first scheduled payment.


Article 5.
Investment of Accounts



Section 5.01    Investment Options. The Administrator shall designate from time
to time one or more Investment Options in which a Participant’s Directed
Investment Subaccounts may be deemed invested. The Administrator shall have the
sole discretion to determine the number of Investment Options to be designated
hereunder and the nature of the Investment Options and may change or eliminate
any of the Investment Options from time to time. In the event of such change or
elimination, the Administrator shall give each Participant timely notice and
opportunity to make a new election. No such change or elimination of any
Investment Options shall be considered to be an amendment to the Plan pursuant
to Section 9.01.


Section 5.02    Making Deemed Investment Elections. A Participant shall select
one or more Investment Options in which his/her Directed Investment Subaccounts
shall be deemed invested. Separate Deemed Investment Elections may be made with
respect to each Directed Investment Subaccount. Any such election shall be made
by filing with the Administrator the appropriate form prescribed for that
purpose. The Administrator shall establish procedures relating to Deemed
Investment Elections. Deemed Investment Elections shall remain in affect until
changed by a Participant pursuant to Section 5.03.


Section 5.03    Changes to Deemed Investment Elections. A Participant may
request a change to his/her Deemed Investment Elections for future amounts
allocated to his/her Directed Investment Subaccount and amounts already
allocated to his/her Directed Investment Subaccount. Any such change shall be
made by filing with the Administrator the appropriate form (including electronic
forms) prescribed by the Administrator for that purpose. The Administrator shall
establish procedures relating to changes in Deemed Investment Elections, which
may include limiting the percentage, amount and frequency of such changes and
specifying the effective date for any such changes.


Section 5.04    Crediting or Debiting of Investment Experience. Each
Participant’s Directed Investment Subaccount shall be credited or debited, as
applicable, daily with the amount which the Participant’s Directed Investment
Subaccount would have earned or lost, as applicable, if the amounts credited to
such account had, in fact, been invested in accordance with the Participant’s
Deemed Investment Elections.


Section 5.05    Dividend Equivalent Units. If dividends on the Company’s common
stock are paid during any period that a Participant holds Common Stock Units in
one or more of his/her Directed Investment Subaccounts or Stock Unit

10

--------------------------------------------------------------------------------



Subaccounts, as of the applicable Dividend Payment Date, a number of additional
Common Stock Units shall be credited to such Directed Investment Subaccount(s)
or Stock Unit Subaccount(s), as applicable. The number of such additional Common
Stock Units to be credited shall be determined by first multiplying: (a) the
total number of Common Stock Units, including fractional units, standing to the
Participant’s credit in such account on the day immediately preceding such
Dividend Payment Date (including all Dividend Equivalent Units credited to such
account on all previous Dividend Payment Dates); by (b) the per share dollar
amount of the dividend paid on such Dividend Payment Date; and then (c) dividing
the resulting amount by the closing price of one share of the Company’s common
stock on such Dividend Payment Date.


Article 6.
Payment of Accounts



Section 6.01    Payment in General. Upon the occurrence of a Triggering Event
that is a Separation from Service or a Change of Control, the Employer shall,
within 90 days thereafter, commence payment of the applicable Distribution
Subaccount(s) to the Participant, or his/her Beneficiary, as applicable, in the
Form of Payment elected by the Participant with respect thereto. Upon the
occurrence of a Triggering Event that is a specified date or a fixed schedule of
payments, the Employer shall commence payment of the applicable Subaccount to
the Participant on such specified date or in accordance with such fixed schedule
of payments. The amount of each payment made pursuant to this section shall be
based upon the fair market value of the Participant’s Account as of the latest
practicable date preceding the payment date and the number of remaining
scheduled payments due.


Section 6.02    Specified Employees. Notwithstanding Section 6.01, upon the
occurrence of a Triggering Event that is a Separation from Service (other than
on account of death), the Employer shall commence payment of the applicable
Distribution Subaccount(s) to the Participant in the Form of Payment elected by
the Participant with respect thereto on the later of: (1) the date that is six
months and one day after such Triggering Event; or (2) the date on which such
payment was otherwise scheduled to commence.


Section 6.03    Medium of Payments. Payments attributable to that portion of a
Participant’s Directed Investment Subaccount which is deemed to be invested in
Common Stock Units shall be paid in shares of the Company’s common stock for
each whole unit and cash for each fraction of a unit. Payments attributable to
the remaining portion of a Participant’s Directed Investment Subaccount shall be
paid in cash. Payments attributable to a Participant’s Stock Unit Subaccounts
shall be delivered in shares of the Company’s common stock for each whole unit
and cash for each fraction of a unit.



11

--------------------------------------------------------------------------------



Article 7.
Beneficiary Designation



Section 7.01    Right to Designate Beneficiary. The Participant will have the
right, at any time, to designate any person or persons as Beneficiary (both
primary and contingent) to whom payment under the Plan will be made in the event
of the Participant’s death. The Beneficiary designation will be effective when
it is submitted in writing or electronically to the Administrator during the
Participant’s lifetime on a form prescribed by the Administrator.


Section 7.02    Cancellation/Revocation of Beneficiary Designation. The
submission of a new Beneficiary designation will cancel all prior Beneficiary
designations.


Section 7.03    Failure to Designate Beneficiary or Death of Beneficiary. If a
Participant fails to designate a Beneficiary as provided above, or if every
person designated as Beneficiary predeceases the Participant, then the
Administrator will direct the distribution of the benefits to the Participant’s
estate. If a primary Beneficiary dies after commencement the Participant’s death
but prior to completion of benefits under this Plan, and no contingent
Beneficiary has been designated by the Participant, any remaining payments will
be paid to the Beneficiary’s estate.


Article 8.
Plan Administration



Section 8.01    Administrator's Responsibilities. The Administrator is
responsible for the day to day administration of the Plan. The Administrator may
appoint other persons or entities to perform certain of its functions. Such
appointment shall be made and accepted by the appointee in writing and shall be
effective upon the written approval of the Company. The Administrator and any
such appointee may employ advisors and other persons necessary or convenient to
help him/her carry out his/her duties. The Administrator shall have the right to
remove any such appointee from his/her position. Any person, group of persons or
entity may serve in more than one capacity.


Section 8.02    Records and Accounts. All individual and group records relating
to Participants and Beneficiaries, and all other records necessary for the
proper operation of the Plan, shall be made available to the Employer and to
each Participant and Beneficiary for examination during business hours except
that a Participant or Beneficiary shall examine only such records as pertain
exclusively to the examining Participant or Beneficiary and those records and
documents relating to all Participants generally.


Section 8.03    Administrator's Specific Powers and Duties. In addition to any
powers, rights and duties set forth elsewhere in the Plan, the Administrator
shall have the following powers and duties:

12

--------------------------------------------------------------------------------



(a)to adopt such rules and regulations consistent with the provisions of the
Plan;


(b)to enforce the Plan in accordance with its terms and any rules and
regulations it establishes;


(c)to maintain records concerning the Plan sufficient to prepare reports,
returns and other information required by the Plan or by law;


(d)to construe and interpret the Plan and to resolve all questions arising under
the Plan;


(e)to direct the Employer to pay benefits under the Plan, and to give such other
directions and instructions as may be necessary for the proper administration of
the Plan;


(f)to engage assistants and professional advisors.


Section 8.04    Construction of the Plan. The Administrator shall have the sole
and absolute discretion to interpret the Plan and shall resolve all questions
arising in the administration, interpretation and application of the Plan. The
Administrator shall correct any defect, reconcile any inconsistency, or supply
any omission with respect to this Plan. All such corrections, reconciliations,
interpretations and completions of Plan provisions shall be final and binding
upon the parties.


Section 8.05    Employer's Responsibility to Administrator. Each Employer shall
furnish the Administrator such data and information as it may require. The
records of the Employer shall be determinative of each Participant's period of
employment, termination of employment and the reason therefor, leave of absence,
reemployment, years of service, personal data, and compensation reductions.
Participants and their Beneficiaries shall furnish to the Administrator such
evidence, data, or information, and execute such documents, as the Administrator
requests.


Section 8.06    Engagement of Assistants and Advisers; Plan Expenses. The
Administrator shall have the right to hire such professional assistants and
consultants as it, in its sole discretion, deems necessary or advisable,
including, but not limited to:

13

--------------------------------------------------------------------------------



(a)investment managers and/or advisers;
(b)accountants;
(c)actuaries;
(d)attorneys;
(e)consultants; and
(f)clerical and office personnel.


Section 8.07    Liability. Neither the Administrator nor the Employer shall be
liable to any person for any action taken or omitted in connection with the
administration of this Plan unless attributable to its own fraud or willful
misconduct; nor shall the Employer be liable to any person for such action
unless attributable to fraud or willful misconduct on the part of a director,
officer or employee of the Employer.


Section 8.08    Payment of Expenses. If directed by the Company, expenses of the
Administrator incurred in the operation or administration of this Plan shall be
charged against the Participant's Accounts to which the expense relates. If an
expense is applicable to more than one Participant's Accounts, the expense shall
be allocated among such Participants' Accounts in a non-discriminatory manner as
determined by the Company.


Section 8.09    Indemnity of Administrator. The Employer shall indemnify the
Administrator (including any individual who is a member of a committee serving
as the Administrator) or any individual who is a delegate of the Administrator
against any and all claims, loss, damage, expense or liability arising from any
action or failure to act, except when due to gross negligence or willful
misconduct.


Article 9.
Amendment or Termination



Section 9.01    Amendment. The Board of Directors of the Company, or its
delegate, may amend the Plan at any time and from time to time and any amendment
may have retroactive effect, including, without limitation, amendments to the
amount of contributions; provided, however, that no amendment shall (i) reduce
the value of a Participant’s Account or (ii) change the form or timing of
payment of an amount contributed prior to the date of amendment.


Section 9.02    Termination. While the Plan is intended to be permanent, the
Board of Directors of the Company, or its delegate, may at any time terminate or
partially terminate the Plan, provided that upon such termination, except to the
extent otherwise permitted under Code Section 409A, all Accounts will be
distributed in accordance with the terms of the Plan as in effect on the date of

14

--------------------------------------------------------------------------------



termination. Written notice of such termination or partial termination, setting
forth the date and terms thereof, shall be given to the Administrator.


Section 9.03    Change in Control. Notwithstanding the foregoing, following a
Change in Control (as such term is defined in the Company's Equity and Incentive
Plan) no amendment or termination referenced in Section 9.01 or 9.02,
respectively, may adversely affect any benefits accrued or deferrals made under
the Plan prior to the adoption of the amendment or termination (including,
without limitation, any terms, conditions or distribution alternatives
applicable to such accrued benefits). In addition, for a period of two years
following a Change in Control, the Plan shall not be terminated in whole or in
part or be amended in any way that adversely affects or limits the terms and
conditions of benefits as available pursuant to the Plan immediately prior to
the Change in Control.


Article 10.
Miscellaneous



Section 10.01    Section 16 Person. With respect to Section 16 Persons, the
Administrator may establish, in writing, such rules, regulations, policies or
practices hereunder which it deems, in its sole discretion, to be necessary and
appropriate.


Section 10.02    Claims Review. In any case in which a claim for Plan benefits
of a Participant or Beneficiary is denied or modified, the Administrator shall
furnish written notice to the claimant within 90 days (or within 180 days if
additional information requested by the Administrator necessitates an extension
of the 90-day period), which notice shall:


(a)State the specific reason or reasons for the denial or modification;


(b)Provide specific reference to pertinent Plan provisions on which the denial
or modification is based;


(c)Provide a description of any additional material or information necessary for
the Participant, his/her Beneficiary, or representative to perfect the claim and
an explanation of why such material or information is necessary; and


(d)Explain the Plan’s claim review procedure as contained herein, including the
claimant’s right to bring a civil action under Section 502(a) of ERISA following
an adverse review determination.
In the event a claim for Plan benefits is denied or modified, if the
Participant, his/her Beneficiary, or a representative of such Participant or
Beneficiary desires to have such denial or modification reviewed, he/she must,
within 60 days following receipt of the notice of such denial or modification,
submit a written request for review by the Administrator of its initial
decision. In connection with such request, the Participant, his/her Beneficiary,
or the representative of such Participant or Beneficiary may review any
pertinent documents upon which such denial or

15

--------------------------------------------------------------------------------



modification was based and may submit issues and comments in writing. Within 60
days following such request for review the Administrator shall, after providing
a full and fair review, render its final decision in writing to the Participant,
his/her beneficiary or the representative of such Participant or Beneficiary
stating specific reasons for such decision, making specific references to
pertinent Plan provisions upon which the decision is based and stating that the
claimant is entitled to receive, upon request and free of charge, reasonable
access to, and copies of, all documents, records, and other information relevant
to the claim. If special circumstances require an extension of such 60-day
period, the Administrator’s decision shall be rendered as soon as possible, but
not later than 120 days after receipt of the request for review. If an extension
of time for review is required, written notice of the extension shall be
furnished to the Participant, Beneficiary, or the representative of such
Participant or Beneficiary prior to the commencement of the extension period.


Section 10.03    Limitation of Participant's Rights. Nothing in this Plan shall
be construed as conferring upon any Participant any right to continue in the
employment of an Employer, nor shall it interfere with the rights of an Employer
to terminate the employment of any Participant and/or take any personnel action
affecting any Participant without regard to the effect which such action may
have upon such Participant as a recipient or prospective recipient of benefits
under the Plan.


Section 10.04    Obligations to Employer. If a Participant becomes entitled to a
distribution of benefits under the Plan, and if at such time the Participant has
outstanding any debt, obligation, or other liability representing an amount
owing to an Employer, then such Employer may offset such amount owed to it
against the amount of benefits otherwise distributable. Such determination shall
be made by the Administrator.


Section 10.05    Nonalienation of Benefits. Except as expressly provided herein,
no Participant or Beneficiary shall have the power or right to transfer
(otherwise than by will or the laws of descent and distribution), alienate, or
otherwise encumber the Participant's interest under the Plan. Any such attempted
assignment shall be considered null and void. The interest of any Participant or
any beneficiary receiving payments hereunder shall not be subject in any manner
to anticipation, alienation, sale, transfer, assignment, pledge, encumbrance,
attachment, or garnishment by creditors of the Participant or the Participant's
Beneficiary. An Employer's obligations under this Plan are not assignable or
transferable except to (a) a business entity which acquires all or substantially
all of an Employer's assets or (b) any business entity into which an Employer
may be merged or consolidated.


Section 10.06    Unfunded Status of Plan. The Plan is intended to constitute an
"unfunded" plan of deferred compensation for Participants for tax and for
purposes of Title I of ERISA. The Plan constitutes a mere promise by the
Employer to make benefit payments in the future. Each Employer shall not be
liable for any benefit

16

--------------------------------------------------------------------------------



payments to any other Employer's Eligible Employees who are Participant is this
Plan. Benefits payable hereunder shall be payable out of the general assets of
the applicable Employer, and no segregation of any assets whatsoever for such
benefits shall be made. With respect to any payments not yet made to a
Participant, nothing contained herein shall give any such Participant any rights
that are greater than those of a general creditor of his/her Employer.


Section 10.07    Severability. If any provision of this Plan is held
unenforceable, the remainder of the Plan shall continue in full force and effect
without regard to such unenforceable provision and shall be applied as though
the unenforceable provision were not contained in the Plan.


Section 10.08    Gender, Singular & Plural. All pronouns and any variations
thereof shall be deemed to refer to the masculine, feminine, or neuter, as the
identity of the person or persons may require. As the context may require, the
singular may be read as the plural and the plural as the singular.


Section 10.09    Notice. Any notice or filing required or permitted to be given
to the Administrator under the Plan shall be sufficient if in writing and hand
delivered, or sent by registered or certified mail, to the Administrator or to
such representatives as the Administrator may designate from time to time. Such
notice shall be deemed given as to the date of delivery or, if delivery is made
by mail, as of the date shown on the postmark on the receipt for registration or
certification.


Section 10.10    Governing Law. The Plan shall be governed and construed under
the laws of the State of Delaware to the extent not preempted by Federal law
which shall otherwise control.


Section 10.11    Binding Terms. The provisions of the Plan shall be binding upon
and inure to the benefit of the parties hereto, their respective heirs,
executors, administrators and successors.


Section 10.12    Headings. All headings preceding the text of the several
Sections hereof are inserted solely for reference and shall not constitute a
part of this Plan, nor affect its meaning, construction or effect.


Section 10.13    Representations. The Employer does not represent or guarantee
that any particular federal or state income, payroll, personal property or other
tax consequence will result from participation in the Plan. A Participant should
consult with professional tax advisors to determine the tax consequences of
his/her participation. In addition, the Company does not represent or guarantee
positive Credited Investment Return and shall not be required to restore any
negative Credited Investment Return.



17

--------------------------------------------------------------------------------



Section 10.14    Compliance with Section 409A. The Company intends that this
Plan provide for the deferral of compensation as permitted under Code Section
409A. If any provision of this Plan is determined to be inconsistent with such
intent, it shall be severable and the balance of this Plan shall remain in full
force and effect.





18